 

Exhibit 10.4

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE
WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR
THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT. THIS WARRANT AND
THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

Warrant No. WC-35

 

AUDIOEYE, INC.

COMMON STOCK WARRANT

 

This Common Stock Warrant (this “Warrant”) is issued as of August 14, 2019 (the
“Original Issue Date”), by AudioEye, Inc., a Delaware corporation (the
“Company”), to Sero Capital LLC, a Delaware limited liability company (the
“Holder”), in connection with that certain Loan Agreement, dated as of August
14, 2019, by and between the Company and the Holder (as the same may from time
to time be amended, modified, extended, renewed or restated, the “Loan
Agreement” and, together with this Warrant, the “Transaction Agreements”).

 

1.       Number of Warrant Shares; Exercise Price. Subject to the terms and
conditions set forth herein, the Holder is entitled, upon surrender of this
Warrant at the principal office of the Company, to purchase from the Company
146,667 shares of common stock, $0.00001 par value per share (the “Common
Stock”), of the Company (as adjusted from time to time, “Warrant Shares”) at a
price of $6.00 per Warrant Share (as adjusted pursuant to Section 9, the
“Exercise Price”).

 

2.       Exercise Period. This Warrant is exercisable as to the Warrant Shares
covered hereby during the period commencing on the Original Issue Date and
continuing until 5:00 p.m. Arizona Time on August 14, 2020 (the “Expiration
Date”); provided that, if the Fair Market Value (as defined in Section 4 below)
on the Expiration Date exceeds the Exercise Price on the Expiration Date, then
this Warrant shall be deemed to have been exercised in full (to the extent not
previously exercised) on a “cashless exercise” basis at 5:00 p.m. Arizona Time
on the Expiration Date.

 

3.       Method of Exercise. Subject to Sections 1 and 2 above, the Holder may
exercise, in whole or in part, the purchase rights evidenced by this Warrant.
Such exercise shall be effected by: (a) the surrender of this Warrant, together
with a duly executed copy of the form of exercise notice attached hereto as
Annex I (the “Exercise Notice”), to the secretary of the Company at its
principal office, accompanied by (b) either (x) the payment to the Company by
cash, check or wire transfer of an amount equal to the product of (i) the
Exercise Price multiplied by (ii) the number of Warrant Shares being purchased
(such product, the “Purchase Price”) or (y) the payment of the Purchase Price
through a “cashless exercise” in accordance with Section 4. The date on which
the Exercise Notice is delivered to the secretary of the Company is an “Exercise
Date.”

 

 

 

  

4.       Cashless Exercise. In the event the Holder elects to satisfy its
obligation to pay the Purchase Price through a “cashless” exercise, the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

“X” equals the number of Warrant Shares to be issued to the Holder;

 

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;

 

“A” equals the arithmetic average of the Closing Sale Price of the shares of
Common Stock (as reported by Bloomberg Financial Markets) for the five (5)
consecutive Trading Days ending on the date immediately preceding the Exercise
Date (the “Fair Market Value”); and

 

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the “pink sheets” by OTC Markets. “Trading Day” means a
day on which exchanges in the United States are open for the buying and selling
of securities. “Principal Trading Market” means the OTC Bulletin Board, the OTC
Markets, NASDAQ or a national securities exchange. If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as determined in good faith by the Board of Directors of the
Company. The Board of Directors’ determination shall be binding upon all parties
absent demonstrable error. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

 

5.       Rule 144. For purposes of Rule 144 promulgated under the Securities Act
of 1933, as amended (the “Act”), it is intended, understood and acknowledged
that the Warrant Shares issued in a “cashless exercise” transaction shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the Original Issue Date of
this Warrant (provided that the Securities and Exchange Commission continues to
take the position that such treatment is proper at the time of such exercise).

 



 -2- 

 



 

6.       Certificates for Warrant Shares. If the shares of the Company are
certificated, upon the exercise of the purchase rights evidenced by this
Warrant, one or more certificates for the number of Warrant Shares so purchased
shall be issued and delivered to the Holder as soon as practicable thereafter,
with a legend substantially similar to the legend set forth below (in addition
to any legend required under applicable state securities laws):





 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY,
NOR MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL OR
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF THE
HOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF SUCH
REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.”

 

Upon any partial exercise of this Warrant, the Company shall forthwith issue and
deliver to the Holder a new warrant or warrants of like tenor as this Warrant
for the remaining portion of the Warrant Shares for which this Warrant may still
be exercised.

 

The legend set forth in this Section 6 shall be removed and the Company shall
issue a certificate (or issue in an uncertificated form) without such legend or
any other legend to the Holder if (a) such Warrants or Warrant Shares are sold
pursuant to an effective registration statement under the Act (provided that the
Holder agrees to only sell such Warrant or Warrant Shares during such time that
the registration statement is effective and not withdrawn or suspended, and only
as permitted by the registration statement), (b) such Warrants or Warrant Shares
are sold or transferred pursuant to, and in accordance with all requirements of,
Rule 144 (including, if applicable, the volume, manner-of-sale and notice filing
provisions of Rule 144), or (c) such Warrants or Warrant Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions. The Company shall
bear all costs incurred by it or a Holder relating to the removal of the legend
in accordance with this Section 6, provided that the Company shall not be liable
for any transfer taxes relating to the issuance of a new certificate or
statement in the name of any person other than the relevant Holder and its
affiliates.

 

7.       Issuance of Warrant Shares. The Company covenants that the Warrant
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully-paid and non-assessable and free from all taxes, liens,
and charges with respect to the issuance thereof (except for any applicable
transfer taxes, which shall be paid by the Holder).

 

8.       Reservation of Warrant Shares. From the date hereof until the
Expiration Date, the Company shall at all times reserve and keep available out
of its authorized but unissued Common Stock of the Company or other securities
constituting Warrant Shares, solely for the purpose of issuance upon the
exercise of this Warrant, the maximum number of Warrant Shares issuable upon the
exercise of this Warrant, and the par value per Warrant Share shall at all times
be less than or equal to the applicable Exercise Price. The Company shall not
increase the par value of any Warrant Shares receivable upon the exercise of
this Warrant above the Exercise Price then in effect, and shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock of the
Company upon the exercise of this Warrant.

 

 -3- 

 

 

9.       Adjustment of Exercise Price and Number of Warrant Shares. The number
of and kind of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)       Subdivisions, Combinations and Other Issuances. If the Company shall
at any time or from time to time prior to the Expiration Date subdivide the
Warrant Shares, by forward stock split or otherwise, or combine such shares, or
issue additional shares as a dividend with respect to any such shares, the
number of Warrant Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the Exercise Price payable per Warrant Share,
but the Purchase Price payable for the total number of Warrant Shares
purchasable under this Warrant (as adjusted) shall remain the same. The
aggregate Exercise Price shall be reduced by the aggregate amount of cash
dividends paid to holders of equity securities in the Company prior to the date
of the Holder’s exercise of the Warrant. Any adjustment under this Section 9(a)
shall become effective as of the record date of such subdivision, combination,
dividend, or other distribution, or in the event that no record date is fixed,
upon the making of such subdivision, combination or dividend.

 

(b)       Merger, Consolidation, Reclassification, Reorganization, Etc. In case
of any change in the Warrant Shares prior to the Expiration Date (other than as
a result of a subdivision, combination, or stock dividend provided for in
Section 9(a) above), whether through merger, consolidation, reclassification,
reorganization, partial or complete liquidation, purchase of substantially all
the assets of the Company, or other change in the capital structure of the
Company (any of the foregoing a “Sale Event”), then, as a condition of such Sale
Event, lawful and adequate provision will be made so that the Holder will have
the right thereafter to receive upon the exercise of the Warrant the kind and
amount of shares of stock or other securities or property to which it would have
been entitled if, immediately prior to such Sale Event, the Holder had held the
number of Warrant Shares obtainable upon the exercise of the Warrant. In any
such case, appropriate adjustment will be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder, to the end that the provisions set forth herein will thereafter
be applicable, as nearly as reasonably may be, in relation to any shares of
stock or other property thereafter deliverable upon the exercise of the Warrant.
If the Company, at any time while this Warrant is outstanding, distributes to
holders of the Common Stock (i) evidences of its indebtedness, (ii) any security
(other than a distribution of the Common Stock covered by Section 9(a)), (iii)
rights or warrants to subscribe for or purchase any security, or (iv) any other
asset (in each case, “Distributed Property”), then in each such case the Holder
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the Warrant Shares, to receive the amount of Distributed Property which would
have been payable to the Holder had such Holder been the holder of such Warrant
Shares on the record date for the determination of stockholders entitled to such
Distributed Property.  The Company will at all times set aside in escrow and
keep available for distribution to the Holder upon exercise of this Warrant a
portion of the Distributed Property to satisfy the distribution to which the
Holder is entitled pursuant to the preceding sentence.  The Company will not
permit any change in its capital structure to occur unless the issuer of the
shares of stock or other securities to be received by the Holder, if not the
Company, agrees to be bound by and comply with the provisions of this Warrant.

 

(c)       Black Scholes Value. Notwithstanding the foregoing and the provisions
of Section 9(b) above, in the event of a Sale Event, if the Holder has not
exercised this Warrant in full prior to the consummation of such Sale Event, at
the request of the Holder delivered before the ninetieth (90th) day after the
consummation of such Sale Event, the Company (or the successor entity (as the
case may be)) shall purchase this Warrant from the Holder on the date of such
request by paying to the Holder cash in an amount equal to the Black Scholes
Value of the unexercised portion of this Warrant that remained on the date of
the consummation of such Sale Event. For purposes of this Warrant, the term
“Black Scholes Value” means the value of this Warrant based on the Black Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg determined as
of the day of consummation of the applicable Sale Event for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of this Warrant as of the date of the
Holder’s request pursuant to Section 9(c), (ii) an expected volatility equal to
the 100 day volatility obtained from the HVT function on Bloomberg as of the
Trading Day immediately following the public announcement of the applicable Sale
Event (using 360 as the input for the annualization factor and the
Rogers-Satchell volatility estimator model), which volatility shall in no event
be more than 150% or less than 80%, and, if applicable, (iii) the underlying
price per share used in such calculation shall be the sum of the price per share
being offered in cash, if any, plus the value of any non-cash consideration, if
any, being offered in the applicable Sale Event.

 

 -4- 

 

  

(d)       Notice of Adjustment. When any adjustment is required to be made in
the number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event, the
amount of the adjustment, the method by which such adjustment was calculated,
and the number of Warrant Shares or other securities or property thereafter
purchasable and/or the Exercise Price after giving effect to such adjustment
upon exercise of this Warrant.

 

(e)       Notice of Sale Event or Distributed Property. The Company shall
promptly notify the Holder (i) of any Sale Event and the kind and amount of
shares of stock or other securities or property to which the Holder will be
entitled in accordance with Section 9(b), and (ii) in the event there is any
distribution of Distributed Property, the portion of the Distributed Property to
which the Holder is entitled in accordance with Section 9(b).

 

10.       Further Limitations on Disposition. The Holder agrees not to dispose
of all or any portion of the Warrant Shares or the Warrant (a) unless and until
there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement, or (b) the proposed disposition is pursuant to a
transaction exempt from the registration requirements of the Act; provided,
however, that the Holder may dispose or otherwise transfer the Warrant (or the
Warrant Shares) to an affiliate of the Holder, to a family member of the Holder,
or to any trust, partnership, limited liability company or custodianship
established for estate-planning purposes for the primary benefit of the Holder
or his or her family members, in each case without the requirements set forth in
this Section 10.

 

11.       No Fractional Warrant Shares. Notwithstanding any provisions to the
contrary in this Warrant, the Company shall not be required to issue any Warrant
Shares representing fractional Warrant Shares, but may instead make a payment in
cash based on the Exercise Price.

 

12.       No Rights as Stockholders. Prior to the exercise of this Warrant, the
Holder shall not be entitled to any rights of a stockholder of the Company,
including, without limitation, the right to vote, to receive dividends or other
distributions or to exercise any pre-emptive rights, and the Holder shall not be
entitled to receive any notice of any proceedings of the Company, in each case,
except as provided herein or as otherwise agreed. Upon exercise of this Warrant
in accordance with Section 3 hereof, the Holder shall immediately become the
owner of the Warrant Shares so exercised and shall have all rights as a
stockholder (including voting rights) in respect of such Warrant Shares.

 

13.       Loss, Etc. of Warrant. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant, and of
indemnity reasonably satisfactory to the Company if lost, stolen or destroyed,
and upon surrender and cancellation of this Warrant if mutilated, and upon
reimbursement of the Company’s reasonable incidental expenses, the Company shall
execute and deliver to the Holder a new Warrant of like date, tenor and
denomination.

 

 -5- 

 

 



14.       Miscellaneous.

 

(a)       Further Acts. Each of the parties hereto agrees to perform any further
acts and execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Warrant.

 

(b)       Notices. Unless otherwise provided, all notices and other
communications required or permitted under this Warrant shall be in writing and
shall be mailed by United States first-class mail, postage prepaid, sent by
facsimile or delivered personally by hand or by a nationally recognized courier
addressed to the party to be notified at the address or facsimile number
indicated for such person in the Loan Agreement, or at such other address or
facsimile number as such party may designate by ten (10) days’ advance written
notice to the other parties hereto. All such notices and other written
communications shall be effective on the date of mailing, confirmed facsimile
transfer or delivery.

 

(c)       Amendment and Modification; Waiver. Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by the Company and the Holder and their successors
and assigns. No waiver by the Company or the Holder shall be effective unless
explicitly set forth in writing and signed by such parties so waiving. No waiver
by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Warrant shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

(d)       Headings; References. The headings of sections contained in this
Warrant are included herein for reference purposes only, solely for the
convenience of the parties hereto, and shall not in any way be deemed to effect
the meaning, interpretation or applicability of this Warrant or any term,
condition or provision hereof.

 

(e)       Successors and Assigns. All of the covenants, stipulations, promises,
and agreements in this Warrant shall bind and inure to the benefit of the
parties’ respective successors and assigns, whether so expressed or not.

 

(f)       Governing Law. This Warrant any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without reference to the conflicts of
law provisions.

 

(g)       Entire Agreement. The terms and provisions of the Transaction
Agreements supersede all written and oral agreements and representations made by
or on behalf of the Company. The Transaction Agreements contain the entire
agreement of the parties.

 

(h)       Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.

 

 -6- 

 

 



(i)       Execution and Counterparts. This Warrant may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one instrument.
Any one of such counterparts shall be sufficient for the purpose of proving the
existence and terms of this Warrant and no party shall be required to produce an
original or all of such counterparts in making such proof.

 

(j)       Jurisdiction. EACH OF THE PARTIES AGREE THAT NEITHER IT NOR ANY
ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR ANY OTHER ACTION BASED UPON, OR ARISING OUT OF, THIS WARRANT OR
(B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE
BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE
SUBJECT TO NO EXCEPTIONS. NONE OF THE PARTIES HERETO HAS AGREED WITH OR
REPRESENTED TO ANY OTHER THAT THE PROVISIONS OF THIS PARAGRAPH WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES. EACH OF THE PARTIES HEREBY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AS WELL AS TO THE JURISDICTION OF
ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN OR OTHER REVIEW SOUGHT FROM THE
AFORESAID COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR WITH RESPECT TO THIS WARRANT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS
TO VENUE IN ANY OF SUCH COURTS.

 

(k)       Information Rights. While  any  securities of the Company remain
outstanding and  are “restricted securities” within the meaning of Rule
144(a)(3) under the Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”) and are
not exempt from reporting under Rule 12g3-2(b) under the Exchange Act, furnish
to the Holder, upon request and at the Company’s expense, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Act.

 

(l)       No Impairment. The Company shall not, by amendment of its Certificate
of Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Warrant and
in taking all such action as may be necessary or appropriate to protect the
Holder’s rights under this Warrant against impairment.

 

(m)       Maximum Issuance. Notwithstanding the foregoing, without the prior
approval of the Company’s stockholders as required pursuant to the rules and
regulations of the The Nasdaq Capital Market, the aggregate number of shares of
Common Stock actually issued by the Company under the Transaction Agreements
shall not exceed 19.99% of the Common Stock outstanding as of the Original Issue
Date, for purposes of NASDAQ Listing Rule 5635(d), at a price, determined in
accordance with the rules and regulations of The Nasdaq Capital Market, that is
less than the Minimum Price (as defined below).  The term “Minimum Price” means
a price that is the lower of (i) the Closing Sale Price of the Common Stock
immediately preceding the signing of the Loan Agreement; or (ii) the average
Closing Sale Price of the Common Stock for the five (5) Trading Days immediately
preceding the signing of the Loan Agreement. 

 

[Remainder of page intentionally left blank]

 

 -7- 

 

  

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 



  COMPANY:         AUDIOEYE, INC.         By: /s/ Carr Bettis   Name: Carr
Bettis   Title:   Executive Chair



 

Signature page to

AudioEye, Inc.
Common Stock Warrant

 

 

 

 

IN WITNESS WHEREOF, this Warrant is executed as of the date first written above.

 



  HOLDER:       SERO CAPITAL LLC         By: /s/ David Moradi         Name: 
David Moradi         Title: Owner



 



Signature page to

AudioEye, Inc.
Common Warrant

 

 

 

 

ANNEX I

 

NOTICE OF EXERCISE

 

TO:                

 

1.           The undersigned Warrantholder (“Holder”) elects to acquire the
Warrant Shares of AudioEye, Inc. (the “Company”), pursuant to the terms of the
Warrant dated August 14, 2019 (the “Warrant”). Capitalized terms used herein and
not otherwise defined herein have the respective meanings set forth in the
Warrant.

 

2.           The Holder elects to purchase _________ Warrant Shares as provided
in Section 3 and (check one):

 

☐  tenders herewith a check in the amount of $_______ as payment of the Purchase
Price

 

☐  intends that payment of the Purchase Price shall be made as a “cashless
exercise’ under Section 4 of the Warrant

 

3.           The Holder surrenders the Warrant with this Notice of Exercise.

 

4.           The Holder represents that it is acquiring the aforesaid Warrant
Shares for investment and not with a view to, or for resale in connection with,
distribution and that the Holder has no present intention of distributing or
reselling the Warrant Shares unless in compliance with all applicable federal
and state securities laws.

 

5.           Pursuant to this Notice of Exercise, the Company shall deliver to
the Holder Warrant Shares determined in accordance with the terms of the
Warrant.

  

By:           Name:           Title:           Date:    

 

 

 